      Case 2:20-cv-02043-MVL-DPC Document 96 Filed 06/14/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 DEBORAH B. WEISER                                                 CIVIL ACTION
 VERSUS                                                            NO: 20-2043
 ELIZABETH W. CASTILLE                                             SECTION: "S" (2)

                                   ORDER AND REASONS

       Before the court is plaintiff's ex parte Motion to Effectuate Service of Process on

Elizabeth W. Castille through her business management office or manager (Rec. Doc. 95).

       Federal Rule of Civil Procedure 4(e) provides:

       (e) Serving an Individual Within a Judicial District of the United States. Unless
       federal law provides otherwise, an individual--other than a minor, an incompetent
       person, or a person whose waiver has been filed--may be served in a judicial
       district of the United States by:

       (1) following state law for serving a summons in an action brought in courts of
       general jurisdiction in the state where the district court is located or where service
       is made; or

       (2) doing any of the following:

       (A) delivering a copy of the summons and of the complaint to the individual
       personally;

       (B) leaving a copy of each at the individual's dwelling or usual place of abode
       with someone of suitable age and discretion who resides there; or

       (C) delivering a copy of each to an agent authorized by appointment or by law to
       receive service of process.

Plaintiff has not effected service under Rule 4(e)(2)(A). Further, "service of the summons at the

defendant's place of employment or business will not qualify under Rule 4(e)(2)(B)." WRIGHT &
      Case 2:20-cv-02043-MVL-DPC Document 96 Filed 06/14/21 Page 2 of 2




MILLER, 4A FED. PRAC. & PROC. CIV. § 1096 (4th ed.) (collecting cases). Under Rule 4(e)(2)(C),

a defendant's business manager is not deemed an agent for service in the absence of an actual

appointment for that purpose. Id. at § 1097. Nor has plaintiff pointed to any other provision in

the Federal Rules of Civil Procedure, or under state law as incorporated via Rule 4(e)(1), which

would permit service in the manner proposed. Accordingly,

        IT IS HEREBY ORDERED that the motion is DENIED.
                                    14th day of June, 2021.
       New Orleans, Louisiana, this _____



                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE




                                                 2
